 1   Jaron Brignac
 2   16450 Palomino PL, 204
 3   Santa Clarita, CA 91387
 4   Office Phone: (818) 738-9861
 5   Fax: (818) 698-6492
 6
 7   Pro Per,
 8
 9
10
11
12
13
14                         UNITED STATES DISTRICT COURT
15
16                       NORTHERN DISTRICT OF CALIFORNIA
17
18
19
20
21   JARON BRIGNAC, an individual,          Case No.: 2:19-cv-01188-EMC
22
23
                      Plaintiff,
24                                          [PROPOSED] ORDER
25              vs.
26
27   YELP, INC.; A California
28   Corporation,
     1-10, INCLUSIVE,


                       Defendants.




                                        3

     REQUEST FOR PLAINTIFF TO APPEAR TELEPHONICALLY AT MOTION TO
     DISMISS AND CASE MANAGEMENT HEARING SET FOR MAY 09,2019;
     [PROPOSED] ORDER
 1         The Court has considered the Motion for Permission for Plaintiff to
 2
 3   appear telephonically. Motion is DENIED.
 4
 5
 6   IT IS SO ORDERED.
 7
 8           May 6, 2019
     DATED: _________________                __________________________________
 9                                           Edward M. Chen
10                                           United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                   4

     REQUEST FOR PLAINTIFF TO APPEAR TELEPHONICALLY AT MOTION TO
     DISMISS AND CASE MANAGEMENT HEARING SET FOR MAY 09,2019;
     [PROPOSED] ORDER
